DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 10-15 in the reply filed on 1/13/2021 is acknowledged.
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 – 15, line 1, “A method” is indefinite since “A method” has been claimed in claim 10; as best understood, “A method” should read “The method” in claims 11-15.
In claim 11, line 3, “the captured a first and a second video images” is indefinite since claim 10 already claims captured first and second video images. The language should read “the captured first and second video images” as best understood. 
In claim 13, lines 2-3, “the display” lacks antecedent basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 2019/0302761, priority to 3/17/2018).

Huang teaches regarding claim: 
10. A method for providing body and face video to a user interface for an interactive exercise system  (See FIG 1A, which is a system for controlling a vehicle via immersive virtual reality; wherein driving a form of exercise), comprising capturing a first and a second video image using respective first and second cameras (see [0216] which describes a surround-view, multi-camera system); detecting a body in the first and second video image; combining first and second video images into a composite image; converting the composite image into streaming video; detecting 

11. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, further comprising providing spherical distortion correction to the captured a first and a second video images ([0216] describes spherical/image distortion correction in as much as applicant has shown the same).

12. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, further comprising cropping and scaling the first and second video images before combining into the composite image (scaling as discussed in [0048; cropping occurs because the user is presented with a corresponding view based on head position as opposed to the entire camera image; additionally, the user can crop specific portions of the image data to see only desired objects as per [0048]).

13. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, wherein the streaming video is provided to at least one of the display of the exercise machine and a cloud processing system for further processing or archive (cloud server as discussed in [0024], [0264]; see FIG 7D).



15. A method for providing body and face video to a user interface for an interactive exercise system of claim 10, wherein the streaming video is provided to a mobile app accessible by others (when the prior art invention is implemented on a handheld device as per [0283]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784